FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                        Sep 25 2012, 8:27 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                            CLERK
                                                                of the supreme court,
                                                                court of appeals and
case.                                                                  tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

P. JEFFREY SCHLESINGER                          GREGORY F. ZOELLER
Appellate Public Defender                       Attorney General of Indiana
Crown Point, Indiana
                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

HOLLY HORST (GRECZEK),                          )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 45A04-1202-CR-62
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                         The Honorable Diane Ross Boswell, Judge
                              Cause No. 45G03-1102-FC-21



                                    September 25, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
          Holly Horst appeals her sentence for fraud on a financial institution as a class C

felony. Horst raises two issues, which we consolidate and restate as whether her sentence

is inappropriate in light of the nature of the offense and the character of the offender. We

affirm.

          The relevant facts follow. Between March 9 and July 13, 2010, Horst used blank

checks that had been stolen from Kathleen McGurk, made the checks out to herself for

various amounts, and subsequently cashed the checks at First Midwest Bank, a financial

institution which held money for McGurk. Horst obtained money from branches of First

Midwest Bank in Hammond and Highland, Indiana, in the amount of $14,279.91.

          On February 28, 2011, the State charged Horst under cause number 45G03-1102-

FC-21 (“Cause No. 21”), from which this appeal arises, with: Count I, fraud on a

financial institution as a class C felony; and Count II, forgery as a class C felony. On

December 2, 2011, Horst pled guilty to Count I under Cause No. 21 pursuant to a plea

agreement and the State agreed to dismiss Count II under Cause No. 21 and pending

counts under cause number 45G03-1011-FC-114 (“Cause No. 114”).1                             The plea

agreement further provided that Horst’s sentence would not be more than four years and

would be served concurrent with the sentence imposed in Cook County, Illinois, under

cause number 11CR0092101 (“Cause No. 101”).

          On January 5, 2012, the court held a sentencing hearing at which McGurk

presented a victim impact statement and Horst made a statement. The court found no

significant aggravating or mitigating circumstances, sentenced Horst to four years to be

          1
          According to the plea agreement, the State had charged Horst with forgery as a class C felony,
fraud on a financial institution as a class C felony, and theft as a class D felony under Cause No. 114.
                                                   2
served at in the Indiana Department of Correction, and entered judgment against Horst

and in favor of McGurk in the amount of $14,279.91. The court, upon the State’s

motion, dismissed Count II under Cause No. 21 and the pending counts under Cause No.

114.

       We initially note that Horst first argues that the trial court abused its discretion

when it failed to find certain mitigators. However, “even if the trial court is found to

have abused its discretion in the process it used to sentence the defendant, the error is

harmless if the sentence imposed was not inappropriate.” Mendoza v. State, 869 N.E.2d

546, 556 (Ind. Ct. App. 2007), trans. denied; see also Windhorst v. State, 868 N.E.2d 504,

507 (Ind. 2007) (holding that in the absence of a proper sentencing order, we may either

remand for resentencing or exercise our authority to review the sentence pursuant to Ind.

Appellate Rule 7(B)), reh’g denied.          Accordingly, we need not discuss Horst’s

contentions that the court abused its discretion in sentencing her if we determine that her

sentence is not inappropriate.

       Further, to the extent Horst fails to cite to relevant authority or relevant portions of

the record or develop an argument with respect to the arguments she attempts to present

on appeal, including that regarding credit time for her Indiana sentence, we note that such

arguments are waived.      See Cooper v. State, 854 N.E.2d 831, 834 n.1 (Ind. 2006)

(holding that the defendant’s contention was waived because it was supported neither by

cogent argument nor citation to authority); Shane v. State, 716 N.E.2d 391, 398 n.3 (Ind.

1999) (holding that the defendant waived argument on appeal by failing to develop a

cogent argument).


                                              3
       Horst also argues that her sentence is inappropriate in light of the nature of the

offense and her character. Ind. Appellate Rule 7(B) provides that this court “may revise a

sentence authorized by statute if, after due consideration of the trial court’s decision, [we

find] that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Under this rule, the burden is on the defendant to persuade the

appellate court that his or her sentence is inappropriate. Childress v. State, 848 N.E.2d

1073, 1080 (Ind. 2006).

       Horst argues that the offense involved stealing checks from the same elderly

victim, that she was regularly employed and generally law abiding until approximately

2008, and that she developed a gambling addiction and began stealing to support that

addiction. The State argues that Horst received the advisory sentence for a class C

felony, that the offense is particularly disturbing in that Horst systematically looted

McGurk’s bank account, that Horst had five prior felony convictions which included

forgery, identity theft, and financial exploitation of an elderly or disabled person, and that

Horst failed to take personal responsibility for her actions and blamed her criminal

activity on her alleged gambling addiction.

       Our review of the nature of the offense reveals that Horst, over a period of months,

used blank checks to withdraw McGurk’s funds held by First Midwest Bank in the

amount of $14,279.91. In her statement at sentencing, McGurk stated that she was a

wheelchair-bound seventy-five year old woman who needed continual care, that Horst

offered to be her caregiver at a rate which was much less than what McGurk had been

paying an agency for her care, and that Horst eventually revealed to McGurk that “she


                                              4
stole all of [McGurk’s] money, approximately $70,000.” Sentencing Transcript at 10.

McGurk stated that her deaf and wheelchair-bound brother lived with her and also needed

continual care and that she and her deceased husband had worked very hard to save the

money which Horst had stolen.

       Our review of the character of the offender reveals that Horst’s criminal history

includes convictions in 2009 for forgery, two counts of identity theft, and retail theft as

felonies and driving under the influence as a misdemeanor. In 2011, Horst was convicted

for financial exploitation of elderly/disabled person as a felony for which she was

sentenced to four years in the Illinois Department of Corrections.         The record also

indicates that Horst has a pending matter in Lake County Superior Court, Indiana, for

conversion and four pending criminal matters in Will County Circuit Court, Illinois.

       After due consideration, we conclude that Horst has not sustained her burden of

establishing that the advisory sentence of four years is inappropriate in light of the nature

of the offense and her character.

       For the foregoing reasons, we affirm Horst’s sentence.

       Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                             5